JOHN DOE,

Vv.

RECTOR AND VISITORS OF THE
UNIVERSITY OF VIRGINIA, ET AL.,

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

Plaintiff,

Case No.: 3:19-CV-00038-GEC

Defendants.

DECLARATION OF JOHN J. FLOOD

I, John J. Flood, hereby declare and state as follows:

1,

2.

I am John J. Flood and I am over 18 years of age.

I earned a Bachelor of Science degree in Criminal Justice from St. John’s University in
1979. I earned a Master of Arts degree in Government and Politics also from St. John’s
University in 1986.

I served twenty-six years as a Special Agent for the United States Federal Bureau of
Investigation (FBI). I retired from the FBI in 2012 while serving as the Unit Chief of
the Crisis Negotiation Unit in Quantico, Virginia.

I have been employed by the University of Virginia since 2012. I presently am a Title
IX Investigator in the University’s Title IX Office. I have served as a Title IX
Investigator for three years.

I am the Title IX Investigator in the Doe matter pending before the Court.

As the Investigator in this case, I interviewed the witnesses; collected the documents;

drafted and issued the Draft Investigation Report to the parties; received the parties’

1

Case 3:19-cv-00038-GEC Document 47-2 Filed 08/02/19 Page 1of3 Pageid#: 558
responses to the Draft Investigation Report; conducted additional investigative steps;
and provided the Final Investigation Report to the Title IX Coordinator who issued the
Final Investigation Report to the parties.

7. The Final Investigation Report issued to the parties on May 22, 2019 contained my
recommendations that (1) there was insufficient evidence, by a preponderance of the
evidence, to support a finding of responsibility by Plaintiff (Respondent Doe) for sexual
assault of Complainant Jane Roe occurring at an off-Grounds bar; and (2) there was
sufficient evidence, by a preponderance of the evidence, to support a finding of
responsibility by Plaintiff (Respondent Doe) for sexual assault of Complainant Jane
Roe at Plaintiffs off-Grounds apartment.

8. Before issuing the Final Investigation Report in this matter, | received on January 25,
2019, and considered Doe’s response to the Draft Investigation Report and Doe’s
Affidavit. I also received on February 13, 2019, and considered Doe’s comments and
response to Complainant Roe’s comments and Doe’s Supplemental Affidavit. Before
reaching my recommendations in the Final Investigation Report, I read and considered
all of the parties’ submissions and the evidence collected during the investigation of
the case, including Doe’s submissions on January 25, 2019 and February 13, 2019.

9. I attached to the Final Investigation Report as Exhibits 16 & 16A, Doe’s January 25,
2019, response to the Draft Investigation Report and Doe’s Affidavit. I inadvertently
did not attach to the Final Investigation Report, Doe’s comments to Complainant Roe’s
Response and Doe’s Supplemental Affidavit submitted on February 13, 2019. I can
rectify this inadvertent omission by attaching Doe’s February 13, 2019 submissions to

a Supplemental Report, before the Final Investigation Report and accompanying

2

Case 3:19-cv-00038-GEC Document 47-2 Filed 08/02/19 Page 2o0f3 Pageid#: 559
exhibits are sent to the Review Panel for review and consideration in connection with
a Review Panel hearing. Thus, the Review Panel would receive at the same time all of
the investigative materials and the parties’ submissions, including Doe’s February 13,
2019 submissions, together with the Final Investigation Report before commencing its
review of this matter.

10. While serving as a Title IX Investigator, I have investigated 26 cases of reported
Prohibited Conduct which have been referred for Formal Resolution (investigation and
adjudication) under the Title IX Policy. Respondents under the Title IX policy are
presumed to be not responsible for Prohibited Conduct and only in those cases where
a preponderance of the evidence demonstrates responsibility, do I recommend a finding
of responsibility for Prohibited Conduct. In the cases I have investigated for the Title
IX Office, I have made recommendations of not responsible in 12 reports of Prohibited
Conduct and I have made recommendations of responsibility for Prohibited Conduct in
12 reports. In some cases, such as the Doe matter pending before the Court, I have
made recommendations of responsibility on some issues and recommendations of non-
responsibility on other issues in the same matter, always based on the preponderance
of the evidence standard. Some cases in Formal Resolution for which I am the

Investigator remain pending.
I declare under penalty of perjury that the laws of the United States of America that the

foregoing is true and correct. Executed on this 2"4 day of August, 2019.

Ai V4

ohn/}J. Floo

3

Case 3:19-cv-00038-GEC Document 47-2 Filed 08/02/19 Page 3of3 Pageid#: 560
